Citation Nr: 0841323	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

The propriety of the reduction from 10 to 0 percent for the 
service-connected disability of hearing loss effective 
September 1, 2006 to include entitlement to a rating in 
excess of 10 percent for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1960.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision.  That rating 
decision continued the veteran's 10 percent disability rating 
for hearing loss.  Thereafter, in February 2006, the RO 
issued a subsequent rating decision proposing a reduction in 
the veteran's disability rating for hearing loss.  The 
veteran's disability rating for hearing loss was then reduced 
in a June 2006 rating decision from 10 percent to 
noncompensable.


FINDINGS OF FACT

1.  The 10 percent disability evaluation assigned to the 
veteran's hearing loss had been in effect for over 5 years at 
the time the reduction was made effective.

2.  Satisfactory evidence warranting a reduction in the 
veteran's disability evaluation of hearing loss was not of 
record at the time of the June 2006 rating decision that 
reduced his 10 percent evaluation to 0 percent.

3.  During the entire period on appeal, the veteran's hearing 
loss was no more than Level III bilaterally. 


CONCLUSIONS OF LAW

1.  The reduction in rating from 10 percent to 0 percent, 
effective September 1, 2006 for service-connected hearing 
loss was not proper; entitlement to restoration of the 10 
percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344(c), 4.85-
4.87; Diagnostic Code 6100 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for the service-connected hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85-4.87; Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
February and November 2005, prior to the initial RO decision 
that is the subject of this appeal.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the statement of the case issued in January 
2007 included the DCs and tables upon which ratings for 
hearing loss are based and the letter accompanying the 
February 2006 rating decision included information as to how 
a disability rating is established - including the criteria 
of the disability's effect on the veteran's employment and 
daily activities.  Therefore, he can be expected to 
understand the diagnostic codes and what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, at 
the December 2007 Travel Board hearing, the veteran described 
how his hearing loss had increased in severity and how it 
impacted his daily life.  These statements and the statement 
of his representative effectively show that he had 
understanding of what was needed to support his claim.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment and examination reports.  
The veteran has submitted a private audiological report.  The 
veteran was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Propriety of Reduction

As discussed above, the veteran has appealed a rating 
decision reducing his benefits as per a reduction in 
disability rating for hearing loss.  

Specific due process requirements are necessary in most cases 
wherein a veteran's disability rating is reduced.  Under 
38 C.F.R. § 3.105(e) the due process requirements regarding a 
reduction in benefits only apply where said reduction would 
reduce or discontinue the compensation payments that were 
being made at that time.  Here, the reduction in disability 
rating from 10 percent to noncompensable as for hearing loss 
did effectively reduce the amount of compensation payments 
due the veteran and as such implicates the due process 
requirements as per 3.105(e).   The procedures set forth in 
38 C.F.R. § 3.105 are applicable here and have been met as 
the veteran was issued a rating decision in February 2006 
proposing the reduction in disability rating within the 
stated time of the actual reduction as made in June 2006 and 
offering the veteran the opportunity to submit evidence and 
have a hearing on the issue of reduction of disability 
rating.  As the requirements of 3.105(e) have been met, the 
Board will next turn to the issue of whether VA has met its 
burden of proving that the reduction was warranted.

In determining what criteria to apply in addressing whether 
the rating reductions were warranted, the Board notes that 
the veteran's grant of service connection for hearing loss is 
protected under 38 C.F.R. § 3.957 as he has been service 
connected for that disability for over 10 years and there is 
no evidence that the original grant was based on fraud or 
that the veteran was dishonorably discharged.

The veteran's rating has been in effect for over 5 years, and 
as such he also meets the minimum criteria for application of 
38 C.F.R. § 3.344.  That section indicates that for 
evaluations in place for more than 5 years, the RO is to 
ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  

Here, the veteran's initial grant of service connection in 
April 1980 was for hearing loss and was assigned a 
noncompensable disability rating after an audiogram's results 
as read with the regulations led to such a result.  The 
veteran filed for an increased disability rating for hearing 
loss in February 1998 and was granted an increased rating of 
10 percent for hearing loss after a March 1998 VA audio 
examination's results indicated his warranting such a rating.  
Thereafter, the veteran filed an additional claim for 
increased rating in April 2004 that has ultimately resulted 
in the decision now on appeal as it reduced the veteran's 
disability rating for hearing loss to noncompensable 
effective September 2006.

That decrease in disability rating for hearing loss was based 
on the results of two VA examinations undertaken in March 
2005 and February 2006 which yielded audiogram scores which 
only warrant a noncompensable rating under the appropriate 
DC.  The veteran submitted a March 2006 private audiogram as 
rebuttal.  That audiogram did not include Maryland CNC word 
recognition testing and was not indicated to have been 
performed by a qualified technician and as a result of those 
two facts, the RO dismissed the examination.  However, 
looking at the results of the audiogram, the puretone 
thresholds measured would yield a 20 percent disability 
rating without using any Maryland CNC testing results.

As the veteran has submitted an audiological testing that 
brings into question the earlier VA examination results upon 
which the reduction was based and the 10 percent disability 
rating had been in effect for 5 years, it is determined that 
the reduction was improper.

Claim for Increased Disability Rating

With regards to the veteran's claim for an increased 
disability rating for his hearing loss, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

As seen above, the veteran's rating of 10 percent will be re-
established as the reduction in disability rating was not 
proper.  Therefore, the question at hand is whether the 
veteran is entitled to a rating in excess of 10 percent for 
hearing loss.

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85 through 4.87.  The evaluation of 
hearing impairment applies a structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are done.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, under exceptional patterns of hearing loss, 
specifically when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 
2000 Hertz is 70 decibels or more, the Roman numeral 
designation for hearing impairment may be ascertained from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  In addition, where the 
examiner indicates that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., Table VIa 
may be used.  38 C.F.R. § 4.85(c).  

During the period on appeal, the veteran underwent 3 VA 
examinations to determine the severity of his hearing loss 
and he has also submitted an additional private audiogram for 
that period.  The first VA examination conducted in April 
2004 measured pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
65
90
95
LEFT
35
30
60
90
100

Speech audiometry showing speech recognition was not measured 
at that examination but the examiner stated that word 
recognition was poor in both ears.  The use of Table VIa, the 
table for which no speech recognition ability testing is 
necessary to use to determine the numeral of associated 
hearing ability for each ear, is not for application as (1) 
the puretone threshold at each of the four specified 
frequencies is not 55 decibels or more, (2) while the 
puretone threshold at 1000 Hertz is 30 decibels or less, the 
puretone threshold at 2000 Hertz is not 70 decibels or more, 
and finally (3) the examiner did not indicate that the use of 
speech discrimination testing was not appropriate.  
Therefore, the data from this audiological testing is 
incomplete for rating purposes.

The second VA examination during this period was conducted in 
March 2005.  At that time, pure tone thresholds, in decibels, 
were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
85
95
LEFT
20
20
60
85
91

Speech audiometry showing speech recognition was measured as 
86 percent bilaterally.

Based on these results and consultation of the Tables in DC 
6100, the veteran's hearing was Level III bilaterally which 
results in a noncompensable rating.

The third VA examination during this period was conducted in 
February 2006.  At that time, pure tone thresholds, in 
decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
90
100
LEFT
25
25
65
90
95

Speech audiometry showing speech recognition was measured as 
86 percent bilaterally.

Based on these results and consultation of the Tables in DC 
6100, the veteran's hearing was again Level III bilaterally 
which results in a noncompensable rating.

The veteran also submitted a private audiogram dated in March 
2006.  At that time, pure tone thresholds, in decibels, were 
measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
60
85
100
LEFT
35
30
65
80
95

Speech audiometry showing speech recognition was not measured 
at this examination.

Based on these results and consultation of the Tables in DC 
6100 and assuming that he meets the criteria for use of Table 
VIa which is used in certain circumstances where speech 
recognition testing is not necessary and delivers a hearing 
level without the use of that figure, the veteran's hearing 
was Level IV bilaterally which results in a 20 percent 
disability rating.

However, the use of Table VIa in that situation was not 
proper as (1) the puretone threshold at each of the four 
specified frequencies is not 55 decibels or more, (2) while 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
the puretone threshold at 2000 Hertz is not 70 decibels or 
more, and finally (3) the examiner did not indicate that the 
use of speech discrimination testing was not appropriate.  
Therefore, the data from this audiological testing is 
incomplete for rating purposes.

Therefore, based on the totality of the evidence, the 
veteran's hearing is determined to be no more severe than 
that contemplated by a 10 percent disability rating and the 
claim for an increased rating is denied.

With regard to the veteran's claim, the Board has considered 
the veteran's statements regarding his service-connected 
disability on appeal.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While it can be argued that the 
veteran's disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for the assignment of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Restoration of the 10 percent disability rating for hearing 
loss is granted.

A disability rating in excess of 10 percent for hearing loss 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


